Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This communication is a Non-Final Office Action rejection on the merits. Claims 1-17 are currently pending and have been addressed below.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Lack of Antecedent Basis
5.	Claims 1, recite the limitation "after obtaining... conditional response to said performance index of said programmatic use..." in the 4th line of the last paragraph of claim 1.  There is insufficient antecedent basis for this limitation in the claim. Similarly, claims 10, 14-15 and 17 also recite said performance index , there is insufficient antecedent basis for this limitation in these claims.
6.	Dependent claims 2-9 and 11-16, are also rejected since they depend on
claims 1  and 10, respectively.

Relative Term
7.	Claims 1, 2, 14 and 16, recite “signaling a favorable performance change of said programmatic use of said first alternative blockchain...” The term “a favorable performance change” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
8.	Dependent claims 2-9 and 11-16, are also rejected since they depend on
claims 1  and 10, respectively.


Conclusion
9.	The prior art made of record and not relied upon:
1)	(US 20200226678 A1) – Magnabosco et al., Systems and Methods for Cryptographically Verifiable Ledgers with Predictive Outcome Generation - relates to a predictive outcome generation system with blockchain controls. In one embodiment, the system includes a first computing system and one or more second computing systems configured to control operations associated with a request for a conditional event.
2) 	(US Pat. 10534913 B2) – Daniel et al., Blockchain State Reliability Determination – relates to the distribution of code to computing devices. In particular it relates to distribution of code in a trusted manner.
3)	(US 20200005284 A1) – Vijayan - Systems and Methods for Implementing Blockchain-Based Content Engagement Platforms Utilizing Media Wallets - relates generally to distributed computing platforms for maintaining immutable ledgers and more specifically to the generation of verifiable non-fungible tokens based upon immutable ledgers using smart contracts and the granting of fine-grained permissions to access data written to immutable ledgers.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Idiake whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 7:15am - 5:15pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685